Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 10, 2017

The Court of Appeals hereby passes the following order:

A18A0020. TAMITRA ANECILIN LAMBERT v. THE STATE.

      Lambert filed this direct appeal from her conviction for littering in the
magistrate court.1 On August 24, 2017, this Court transferred Tamitra Anecilin
Lambert’s appeal to the Walton County State Court. The appellee has filed a motion
for reconsideration, asserting the case should be dismissed rather than transferred.
For good cause shown, the appellee’s motion is GRANTED. This Court’s transfer
order of August 24, 2017 is VACATED, and the appeal is REINSTATED.
      However, the only avenue of appeal available from a conviction in magistrate
court for violating a county ordinance is set forth in OCGA § 15-10-65, which
provides that review of convictions “shall be by certiorari to the superior court.”
Lambert has failed to follow the appropriate procedure for review. This appeal is
therefore DISMISSED for lack of jurisdiction.




      1
         Lambert initially filed her appeal in the Georgia Supreme Court, which
transferred the case to this Court. See Case No. S17A1617 (decided June 5, 2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/10/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.